Citation Nr: 1128566	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO. 10-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for C5-6 degenerative disc disease with herniated nucleus pulposus, status post C5-C7 fibular strut graft and anterior plate and screw fusion. 

2. Entitlement to a rating in excess of 20 percent for status post hemilaminectomy, L5-disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968 and from November 1971 to November 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged worsening of his low back and cervical spine disabilities since the time of his last VA examination, conducted at a U.S. Naval Hospital in Naples, Italy, in December 2006. He must be afforded a new VA examination to determine the current nature and severity of his low back and cervical spine disabilities. See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (April 7, 1995). 

The Veteran lives in Italy and has in the past obtained VA examinations at U.S. Naval Hospital in Naples, Italy. In an August 2010 letter the Veteran expressed dissatisfaction with those VA examinations insofar as "I cannot get the doctors here to spell out exactly what all my problems are."  He alleged that no consideration had been given for constant pain, legs going numb, not being able to sit correctly, not being able to stand or walk without pain, not being able to sleep because of leg, back, shoulder and neck pain, and other symptoms. He asserted that he would like a "complete check-up" at a VA hospital  in the U.S. in connection with his current claim. He stated that it may take him a few months to plan for attending such an examination. 

The Board's review of the December 2006 VA examination at the U.S. Naval Hospital in Naples, Italy, confirms that it was not adequate for VA disability rating purposes. It did not discuss the impact of the disability on social and occupational functioning or ordinary activities of daily life, or functional loss due to pain, weakness, fatigability, or incoordination. See DeLuca v. Brown, 8 Vet. App. 202 (1995). In addition the discussion of associated neurological impairment was not sufficiently detailed for application of VA rating criteria for disability of the spine and neurological system. See, e.g., 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (regarding separate rating of neurological impairment), and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In response to the Veteran's request, the RO/AMC must seek to coordinate with the Veteran to schedule a comprehensive VA examination of the neck and back at a VA hospital in the U.S., allowing him approximately three to four months' lead time to plan for coming to the U.S. from Italy to attend the examination. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

In addition the RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his low back and cervical spine disabilities from August 2005 to the present that may not have been previously submitted to VA. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant identified available records that have not been previously received from each health care provider the Veteran identifies. See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA, U.S. military or private health care providers who have treated his low back and cervical spine disabilities from August 2005 to the present that may not have been previously submitted to the RO.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant identified available records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Coordinate with the Veteran for him to attend comprehensive VA examinations of his low back and cervical spine at a VA hospital in the U.S. with two VA physicians, one specializing in orthopedic medicine and the other specializing in neurology.

The Veteran must be provided a lead time of three to four months to coordinate travelling from his home in Italy to attend the examination.

The following considerations will govern the examinations:
   
(a) The claims file and a copy of this remand will be made available to the examiners, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The VA examiners must be informed that the examinations must be comprehensive and complete because the Veteran has travelled from Italy to attend the examinations and may not practically be able to attend a supplemental examination to rectify any deficiencies in the examinations provided.

(c) If deemed appropriate by the examiners, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(d) The orthopedist must report the complete range of motion for the thoracolumbar and cervical spines. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(e) The neurologist must describe all present neurological manifestations of the Veteran's low back and cervical spine disorders, including but not limited to whether there are confirmed signs of radiculopathy involving the upper or lower extremities. 

(i) The neurologist must provide a diagnosis of all neurological disorders attributable to the Veteran's service-connected cervical spine and low back disorders, and the nature, severity and nerves affected for each such disorder.

(ii) The neurologist must further state whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes (an incapacitating episode is a period acute signs and symptoms requiring treatment and prescribed bed rest).

(f) Each examiner must provide findings of the impact of the Veteran's cervical spine and low back disabilities on his social and occupational functioning.

(g) Each examiner must provide findings as to the impact of the Veteran's cervical spine and low back disabilities on his ordinary activities of daily life.

(h) In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. The examiners are requested to provide a complete rationale for their opinions, based on their clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



